DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 2/3/2022 is acknowledged.
Claim(s) 10-18 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/3/2022.
Claim Objections
Claim(s) 1-2 is/are objected to because of the following informalities:  
Claim 1 is missing a semicolon at the end of line 6.
Within claim 2, lines 1-3: Applicant claims, “the anti-paravalvular leakage component includes a plurality of openings between the inner skirt and a corresponding plurality of one-way valves” does not make sense, for the purposes of examination Examiner is assuming it should be re-written as --the anti-paravalvular leakage component includes a plurality of openings and a corresponding plurality of one-way valves-- (to remove some extra words).
Appropriate correction is required.
Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Within claim 1, line 14: Applicant claims, “an opening disposed between the inner skirt and the outer wrap”; while this exact language is used within Applicant’s description, see paragraphs [0007-0008, 0038], in the more detailed description, see paragraph [0038] and the figures associated there with the opening is described as a void created by a removed section of inner skirt (“each opening 126 is formed by a cut-out portion 142 of the inner skirt 120” paragraph [0038]).  As such, it is unclear what actually defines/ makes the opening - how can the opening be between an inner skirt and the outer wrap when the inner skirt has actually been removed.  Claim(s) 2-9, which depend from claim 1, inherit all the problems associated with claim 1.
Within claims 1, lines 18-20: Applicant claims, “the flap disposed at the opening and between the outer surface of the stent and the inner surface of the outer wrap”; while this exact language is used within Applicant’s description, see paragraphs [0007-0008, 0039], in the more detailed description, see 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keogh (US 2016/0354201 A1) in view of Argentine et al. US 2011/0257725 A1).
	With respect to claim 1:	
Keogh discloses the invention substantially as claimed.  Specifically, Keogh discloses a transcatheter valve prosthesis (heart valve prosthesis 300), as can be seen in fig. 3, comprising: 
a stent (stent 102) having a radially compressed configuration for delivery within a vasculature and a radially expanded configuration for deployment within a native heart valve (paragraphs [0028, 0036]); 

an anti-paravalvular leakage component (sealing component 330) coupled to the stent (stent 102) (paragraph [0036]), the anti-paravalvular leakage component (sealing component 330) including:
an inner skirt (section of graft material 106 between the edges 334, 335 of skirt 332) formed of a flexible material and disposed on an inner surface of the stent (coupled to the interior of the stent 102) (paragraph [0032]), the inner skirt (section of graft material 106 between the edges 334, 335 of skirt 332) having an inflow end (aligned with edge 334) and an opposing downstream end (aligned with edge 335); 
an outer wrap (skirt 332) formed of a flexible material and disposed around an outer surface of the stent (stent 102) (paragraph [0036]), the outer wrap (skirt 332) having an inflow end (edge 334) coupled (via the connection with the stent 102) to the inflow end (aligned with edge 334) of the inner skirt (section of graft material 106 between the edges 334, 335 of skirt 332) and an opposing downstream end (edge 335); 
a cavity (compartment 336) formed between an outer surface of the inner skirt (section of graft material 106 between the edges 334, 335 of skirt 332) and an inner surface of the outer wrap (skirt 332) (paragraph [0036]); 
an opening (covered by the filter 338) disposed between the inner skirt (section of graft material 106 between the edges 334, 335 of skirt 332) and the outer wrap (skirt 332) (paragraph [0037]), the opening (covered by the filter 338) disposed at the corresponding inflow ends of the inner skirt (section of graft material 106 between the edges 334, 335 of skirt 332) and the outer wrap (skirt 332) and/or the opening (covered by the filter 338) disposed at the corresponding downstream ends of the inner skirt (section of graft material 106 between the edges 334, 335 of skirt 332) and the outer wrap (skirt 332) (paragraph [0040]); and 

Argentine et al. teaches a prosthesis (embodiment 800), as can be seen in fig. 6, comprising a cavity (chamber 822) between an inner skirt (tubular member 812) and an outer skirt (outer member 820), the cavity (chamber 822) is filled by flood flowing through an opening (opening 846) which is covered with a flexible material flap (valves 824a-c) (paragraphs [0052-0055]).  The flap (valves 824a-c) allows blood flow into the cavity (chamber 822) but prevents blood flow out of the cavity (chamber 822) (paragraph [0053]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the filter (338) over the opening (covered by the filter 338), as disclosed by Keogh, with the flaps (valves 824a-c), as taught by Argentine et al., as the two structures are functional equivalents for each other (both are used to allow blood to flow one way into a cavity of fillable chamber) and are therefore obvious substitutes for each other.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 2017/0360559 A1) in view of Baxter et al. (US 2018/0185132 A1).
	With respect to claim 1:	
Mayer et al. discloses a transcatheter valve prosthesis (heart valve prosthesis 1), as can be seen in fig. 1, comprising: 
a stent (base body 3) having a radially compressed configuration for delivery within a vasculature and a radially expanded configuration for deployment within a native heart valve (paragraph [0028]); 
a prosthetic valve (artificial heart valve 2) component disposed within and secured to the stent (base body 3) (paragraph [0028]); and 

an inner skirt (inner skirt 10) formed of a flexible material and disposed on an inner surface of the stent (base body 3), the inner skirt (inner skirt 10) having an inflow end (first edge area 10a) and an opposing downstream end (second edge area 10c) (paragraphs [0030, 0034, 0036]); 
an outer wrap (outer skirt 11) formed of a flexible material and disposed around an outer surface of the stent (base body 3), the outer wrap (outer skirt 11) having an inflow end (first edge area 11a) coupled to the inflow end (first edge area 10a) of the inner skirt (inner skirt 10) and an opposing downstream end (second edge area 11c) (paragraphs [0013, 0032]); 
a cavity (receptacle 12) formed between an outer surface of the inner skirt (inner skirt 10) and an inner surface of the outer wrap (outer skirt 11) (paragraph [0030]); 
an opening (inflow opening O) disposed between the inner skirt (inner skirt 10) and the outer wrap (outer skirt 11), the opening (inflow opening O) disposed at the corresponding downstream ends of the inner skirt (inner skirt 10) and the outer wrap (outer skirt 11) (paragraphs [0008, 0013, 0018, 0036]).
However, Mayer et al. does not disclose the opening (inflow opening O) to be covered by a flap of flexible material, the flap configured to open to allow blood flow into the cavity (receptacle 12) but prevent blood flow out of the cavity (receptacle 12).
Baxter et al. teaches a prosthesis (prosthesis 10) comprising a cavity (sealed space) between an inner skirt (graft 12/ main body 14) and an outer skirt (outer liner 38) (paragraphs [0033, 0036]), the cavity (sealed space) is filled by flood flowing through an opening (aperture 42) which is covered with a flexible material flap (valve arrangement 44) (paragraphs [0038-0039]).  The flap (valve arrangement 44) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a flap (valve arrangement 44), as taught by Baxter et al., over the opening (inflow opening O), as disclosed by Mayer et al., in order to prevent any clots that may form (due to slower/ limited blood flow) in the cavity (receptacle 12) from escaping into the blood flow (potentially resulting in stroke or embolism) while still creating the sealing structure preventing paravalvular leakage around the stent (base body 3), as disclosed by Mayer et al..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/REBECCA S PRESTON/               Examiner, Art Unit 3774